Thompson, Justice.
Warren Lee Baker was convicted of malice murder in the stran*190gulation death of his wife, Gloria Baker.1 Defendant’s sole contention on appeal is that the trial evidence was insufficient to support the verdict. Finding no error, we affirm.
Decided March 9, 1998.
Clyde M. Urquhart, for appellant.
Stephen D. Kelley, District Attorney, George C. Turner, Jr., Assistant District Attorney, Thurbert E. Baker, Attorney General, Paula K. Smith, Senior Assistant Attorney General, Elizabeth L. Jaeger, Assistant Attorney General, for appellee.
*190Viewed in a light most favorable to the verdict, the evidence shows that the victim and defendant had been having marital problems and, earlier in the week, he told her that this was her year to die. After Gloria arrived home from work at approximately 1:00 a.m. on the night of her death, she and defendant remained alone in their bedroom with the door locked. There was no evidence of forced entry. During the night, Gloria’s 14-year-old son was awakened by the sound of his mother yelling, “Warren, no!” three times. He also heard her yell for help. He tried to enter the bedroom, but was unable to because the door was locked. A second child, the ten-year-old son of defendant and Gloria, was awakened by a bump on the wall, and also heard his mother yell for help.
Defendant testified that when he awoke at 4:30 a.m. to go to work, he noticed blood on the bed and realized that Gloria was not breathing. Not knowing the address of the house, or how to summon help, defendant called a family friend, who then called 911. An autopsy revealed that the only possible cause of death was ligature strangulation.
Defendant was asked on cross-examination, “So sometime between two o’clock when your wife was there in bed with you and the time you woke up she was strangled to death with an electrical cord, her body was moved in a different position, a sheet was put over her face and you don’t know anything about any of it?” He responded that he had no recollection of the events.
The evidence was sufficient to authorize a rational trier of fact to find Baker guilty beyond a reasonable doubt of the crime for which he was convicted. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).

Judgment affirmed.


All the Justices concur.


 The crime occurred on November 8, 1996. A true bill of indictment was returned on May 22,1997, charging Baker with malice murder. Trial commenced on September 29,1997, and on October 1,1997, Baker was found guilty as charged. Baker was sentenced on October 1,1997 to life imprisonment for malice murder. A notice of appeal was filed on the same day. The case was docketed in this Court on December 15, 1997, and was submitted for decision on briefs on February 9,1998.